Whitfield, C. J.,
delivered the opinion of the court.
Repeated examination of the record makes it manifest that this verdict must be set aside because of the state of the testimony as to Mr. Saylor’s age. It may be that on a new trial testimony showing clearly the fact as to his age may be had. We see no reason why it should not be easy to ascertain the truth about it, since the place of his birth is known; and it ought to be the object of both sides to ascertain and make known the truth.

Beversed and Bemanded.